Citation Nr: 1037709	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder.

2.  Entitlement to higher initial ratings for hemorrhoids, rated 
10 percent prior to May 20, 2009, and 20 percent on that date.

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	A. R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from September 1964 
to September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that granted service connection for post-traumatic stress 
disorder (hereinafter: PTSD) and assigned a 30 percent rating and 
denied service connection for a bilateral hearing loss disability 
and for tinnitus.  Although the Veteran submitted a timely notice 
of disagreement (hereinafter: NOD) and received a statement of 
the case (hereinafter: SOC) addressing all issues, his VA Form 9, 
Appeal to the Board of Veterans' Appeals, indicates that he 
desires to appeal for a higher PTSD rating only.  Thus, the Board 
has no jurisdiction to address service connection for hearing 
loss or tinnitus.  

Concerning the appeal for a higher initial PTSD rating, the RO 
issued an SOC in March 2005.  In November 2009, the RO received 
additional pertinent evidence without a waiver of the Veteran's 
right to initial RO consideration.  The RO has not reviewed the 
pertinent evidence.  Thus, a remand will be necessary for this 
procedural safeguard.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

This appeal also arises from a May 2009 RO rating decision that 
in pertinent part granted service connection for hemorrhoids and 
assigned a 10 percent rating effective from April 4, 2007.  The 
Veteran submitted a timely NOD to the initial hemorrhoid rating.  
In October 2009, the RO granted a 20 percent rating for 
hemorrhoids effective from May 20, 2009, and then announced that 
the appeal was withdrawn.  No SOC has been issued addressing the 
initial hemorrhoid rating and it is not clear that the Veteran 
has withdrawn his NOD with respect to this issue.  Thus, a remand 
is necessary and the issue has been added to page 1 of this 
decision to reflect the Board's jurisdiction over the matter.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The May 2009-issued rating decision also denied service 
connection for both knees.  Because the Veteran has not disagreed 
with this decision, the Board has no jurisdiction to review it.

Recently submitted VA medical evidence mentions total 
occupational and social impairment due to PTSD.  The mention of 
such severe PTSD symptoms raises the issue of unemployability due 
to PTSD.  The United States Court of Appeals for Veterans Claims 
(Court) determined that where, as here, a claimant, or the record 
raises the question of unemployability due to the disability for 
which an increased rating is sought, then part of the increased 
rating claim is an implied claim for a total disability rating 
based on individual unemployability (hereinafter referred to as 
TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The 
Board has therefore added a TDIU claim to page 1.  Further 
development is needed to properly adjudicate the TDIU claim.

In August 2010, the Veteran, through his attorney, requested a 
videoconference hearing before a Veteran's law judge.   The 
appeal is REMANDED to the RO (private attorney representation).  
VA will notify the Veteran if further action is required.


REMAND

In August 2010, the Veteran expressed a desire for an electronic 
(videoconference) hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an 
electronic (videoconference) hearing 
following the procedure set forth at 
38 U.S.C.A. § 7107 (e) (West 2002) and 
38 C.F.R. § 20.700 (e) (2009).

The Veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


